                                               Case 19-50591                  Doc 15      Filed 07/05/19      Page 1 of 8

                                                                           UNITED STATES BANKRUPTCY COURT
                                                                          MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Tony                                   Ray                       Hedrick                       Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                  and list below the sections of the
                                                                                                                     plan that have changed.
 Debtor 2:               Karen                                  Carlton                   Hedrick
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:            19-50591
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-1522

 SSN# Debtor 2: XXX-XX-                     xxx-xx-1942


                                                                                 CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a              Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will            Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                        Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 17,055.67 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                        Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                               Case 19-50591                  Doc 15          Filed 07/05/19      Page 2 of 8

        $1,000.00 per Month for 1 month(s)
        $1,655.00 per Month for 59 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00        . The Attorney has received $                    899.00            from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                       from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.


 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

             Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
             disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
             Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
             any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                     Current   Installment          Estimated                If Current,
                                                                                                      Y/N      Payment             Arrearage                  Indicate
                                                                                                                                   Amount on                by Debtor
                                                                                                                                  Petition Date             or Trustee
 Home Point Financial                    311 Ladybug Lane Lexington, NC 27292                      N             $639.93                 $22,431.30
 Corporation                             Davidson County
                                         Debtors' home, consisting of 15.49 acres
                                         and evidenced by General Warranty Deed
                                         recorded with the Davidson County
                                         Register of Deeds in Book No. 1024, Page
                                         No. 1455. Valuation is based

        c.        Claims to be Paid in Full by Trustee.

             Creditor                               Collateral                    Estimated            Monthly              Monthly Escrow             Interest
                                                                                    Claim              Payment                Payment                    Rate

 -NONE-
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                               Case 19-50591                  Doc 15          Filed 07/05/19        Page 3 of 8


        d.        Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.

             Creditor                        Collateral                     Value of               Amount of              Amount           Monthly              Interest
                                                                            Property                 Claims                  of            Payment                Rate
                                                                                                    Senior to             Secured             to
                                                                                                   Creditor's              Claim           Creditor
                                                                                                      Claim
 -NONE-

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                     Current     Installment          Estimated                If Current,
                                                                                                      Y/N        Payment             Arrearage                  Indicate
                                                                                                                                     Amount on                by Debtor
                                                                                                                                    Petition Date             or Trustee
 -NONE-

        c.        Claims to be Paid in Full by Trustee.

              Creditor                              Collateral                    Estimated            Monthly                Monthly Escrow             Interest
                                                                                    Claim              Payment                  Payment                    Rate

 Davidson County Tax 110 Ladybug Lane                                                   $462.45                  $14.92                        0.00%
 Department          Lexington Lexington,
                     NC 27292 Davidson
                     County
                     1.07 acres, evidence by
                     General Warranty Deed,
                     recorded with the
                     Davidson County
                     Register of Deeds,
                     Book No. 1294, Page
                     No. 1179. Valuation is
                     based on Davidson
                     County tax ap
 Davidson County Tax McCarn Road                                                       $2,067.98                 $66.71                        0.00%
 Department          Lexington, NC 27292
                     Davidson County
                     6 acres, Evidenced by
                     General Warranty Deed,
                     recorded with the
                     Davidson County
                     Register of Deeds,
                     Book 1194, Page 855.
                     Valuation is based on
                     Davidson County tax
                     assessment, dated
                     1/1/2015.

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                               Case 19-50591               Doc 15         Filed 07/05/19          Page 4 of 8

             Creditor                        Collateral                  Value of                 Amount of              Amount          Monthly              Interest
                                                                         Property                   Claims                  of           Payment                Rate
                                                                                                   Senior to             Secured            to
                                                                                                  Creditor's              Claim          Creditor
                                                                                                     Claim
 -NONE-

4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

        b.        The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim.

              Upon timely filing of a claim evidencing a non-avoidable lien, the Debtor will surrender the collateral in satisfaction of the secured claim,
              and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will be terminated in all
              respects effective upon confirmation of this plan. Effective upon confirmation the creditor will be allowed a period of 120 days for
              personal property and a period of 180 days for real property to file a documented deficiency claim. Any allowed unsecured claim
              resulting from disposition of the collateral will be treated as an unsecured claim under Section 6.

                                            Creditor                                                            Collateral to be Surrendered


 OneMain General Services Corporation                                                   2008 Volkswagen Jetta 97,000 miles
                                                                                        Inoperable. Value based on salvage value

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is               100     %.

        b.       The minimum sum of $ 17,055.67                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                               Case 19-50591         Doc 15   Filed 07/05/19        Page 5 of 8

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.
           Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
           required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
           assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
           confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
           violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                               Case 19-50591         Doc 15      Filed 07/05/19          Page 6 of 8


             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.


        Tony Ray Hedrick                                                           Karen Carlton Hedrick
        Signature of Debtor 1                                                      Signature of Debtor 2

        Executed on           July 5, 2019                                         Executed on     July 5, 2019
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Scott B. Lewis                                                               Date:   July 5, 2019
 Scott B. Lewis
 Signature of Attorney for Debtor(s)

 Address:              16 West First Avenue
                       P. O. Box 233
                       Lexington, NC 27293-0233
 Telephone:            336/224-1628
 State Bar No:         18709 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                               Case 19-50591             Doc 15       Filed 07/05/19         Page 7 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Tony Ray Hedrick                                                          )        Case No. 19-50591
        Karen Carlton Hedrick                                                     )
        311 Ladybug Lane                                                          )
                         (address)                                                )
        Lexington NC 27292-0000                                                   )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-1522                                                          )
 SS# XXX-XX- xxx-xx-1942                                                          )
                                                                                  )
                                          Debtor(s)                               )

                                                                          CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:


Kathryn L. Bringle
Chapter 13 Trustee
Winston-Salem Division
Post Office Box 2115
Winston-Salem, NC 27102-2115

 Coliseum Drive Corporation
 Attn: Officer or Managing Agent
 711 Coliseum Plaza Court
 Winston Salem, NC 27106-5352
 D. Anthony Sottile, Authorized Agent
 for Home Point Financial Corporation
 394 Wards Corner Road, Suite 180
 Loveland, OH 45140
 Davidson County Rescue Squad, Inc.
 by and through its registered agent,
 Harvey Blackwelder
 209 Pennington Avenue
 Lexington, NC 27292
 Davidson County Tax Department
 P. O. Box 1577
 Lexington, NC 27293-1577
 First National Bank Of Pennsylvania
 Attn: Officer
 166 Main Street
 Greenville, PA 16125
 Guilford County
 Emergency Services
 1002 Meadowwood Street
 Greensboro, NC 27409
 H & R Accounts, Inc
 Attn: Officer or Managing Agent
 5320 22nd Avenue
 Moline, IL 61265
 Home Point Financial Corporation
 Attn: Officer or Managing Agent
 2211 Old Earhart Road, Suite 250
 Ann Arbor, MI 48105
 Internal Revenue Service
 P. O. Box 7346
 Philadelphia, PA 19101-7346
 Lexington Healthcare
 2917 Penn Forest Boulevard
 Roanoke, VA 24018
 National Recovery Agency
 Attn: Officer or Managing Agent
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                               Case 19-50591         Doc 15   Filed 07/05/19           Page 8 of 8

 P.O. Box 67015
 Harrisburg, PA 17106
 North Carolina Department of Commerce
 Division of Employment Security
 P. O. Box 25903
 Raleigh, NC 27611-5903
 North Carolina Department of Justice
 P. O. Box 629
 Raleigh, NC 27602-0629
 North Carolina Department of Revenue
 P. O. Box 1168
 Raleigh, NC 27602-1168
 Novant Health, Inc.
 Attn: Officer or Managing Agent
 2085 Frontis Plaza Boulevard
 Winston-Salem, NC 27106
 OneMain
 P. O. Box 3251
 Evansville, IN 47731
 OneMain Financial Group, LLC
 Attn: Officer or Managing Agent
 100 International Drive, 16th Floor
 Baltimore, MD 21202-4673
 OneMain General Services Corporation
 Attn: Officer or Managing Agent
 601 NW 2nd St #300
 Evansville, IN 47708
 PMAB, LLC
 Attn: Officer or Managing Agent
 Eight Water Ridge Plaza
 4135 South Stream Blvd., Suite 400
 Charlotte, NC 28217-4636
 Shapiro & Ingle, LLP
 10130 Perimeter Parkway, Suite 400
 Charlotte, NC 28216-0034
 The Honorable William Barr
 U.S. Department of Justice
 950 Pennsylvania Avenue, NW
 Washington, DC 20530-0001
 Wake Forest Baptist Helath
 Medical Center Boulevard
 Winston Salem, NC 27107
 Wake Forest University Baptist
 Medical Center, Attn: Officer or
 Managing Agent, Legal Affairs
 Medical Center Boulvard
 Winston Salem, NC 27157

 Date      July 5, 2019                                                           /s/ Scott B. Lewis
                                                                                  Scott B. Lewis




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
